Boslaugh, J.
The defendant, Alfred Creig Giles, pleaded guilty to assault with intent to inflict great bodily injury and was sentenced to 3 to 5 years’ imprisonment. He has appealed and contends that the sentence is excessive.
The defendant is a ranch hand 22 years of age. He has been living with Bonita Koch, a divorced woman with five children. The record shows that the defendant committed a number of assaults upon Bruce, the youngest Koch child, who was 14 months of age. These assaults included slapping and striking the child with the defendant’s fist; burning the child with lighted cigarettes; and fracturing his arms by twisting. A psychiatric evaluation disclosed no basis for leniency.
In the absence of an abuse of discretion, a sentence within statutory limits will not be disturbed. State v. Mayes, ante p. 165, 159 N. W. 2d 203. The record fully sustains the sentence which was imposed in this case. The judgment of the district court is affirmed.
Affirmed.